Dykman, J.:
This appeal should be dismissed. It is from an order made at *200Special Term, denying a motion to confirm a report of a referee, which he had made to the Special Term, of certain facts, which the judge wanted, to enable him to make a final judgment. He was-not satisfied with the report, because it did not furnish him with the facts deemed essential by him, and he refused to confirm it, ahd made an order requiring the referee to furnish more specific facts. Nothing has been determined in this case which is the subject of an appeal at this stage of the case. The judge at Special Term might have taken the testimony and ascertained the essential facts-for himself, but it was more convenient to obtain them through a. referee, and if on the coming in of the report it did not sufficiently inform the judge, it was entirely competent and proper to require more information. It would be a strange proceeding to refuse the judge at Special Term all the information necessary to enable him to write an intelligent judgment, and equally strange to review preliminarily his order made to procure the same, before his judgment is written.
- Appeals dismissed, with costs and disbursements.
The same disposition should be made of the appeal in the case of "William S. Hoyt.
Gilbert, J., concurred; Barnard, P. J., not sitting.
Appeals in these cases dismissed, with costs and disbursements.